Citation Nr: 0712485	
Decision Date: 04/27/07    Archive Date: 05/08/07	

DOCKET NO.  04-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1969 to 
January 1971, which included service in the Republic of 
Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
service connection for bilateral hearing loss.  In March 
2006, the Board remanded the appeal for additional 
evidentiary development.  Because that development was not 
completed, the case must again be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board's March 2006 remand requested three things.  The 
veteran's service personnel records were to be obtained, and 
an attempt was to be made, with the veteran's assistance, to 
obtain clinical documentation of his report of receiving 
audiometric examination and prescription of hearing aids in 
1979.  The veteran's service personnel records were collected 
as requested.  In April 2006, the RO contacted the veteran 
and requested he submit medical release forms for all private 
treatment records, and he responded the same month that he 
had no additional evidence to submit.  Any failure to obtain 
these records is not the fault of VA.  

The Board's March 2006 remand also clearly requested that 
following the above development, the veteran should be 
referred for an audiometric examination with claims folder 
review and a request for an opinion, consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  The AMC returned the claims folder 
to the Board with a December 2006 Supplemental Statement of 
the Case, without completion of the requested VA audiometric 
examination, or any discussion as to why such examination was 
omitted.  

In Stegall v. West, 11 Vet. App. 268 (1998), the US Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board conferred on a claimant, as a matter of law, the right 
to compliance with the remand orders, and that VA had a 
concomitant duty to ensure compliance with the terms of the 
remand.  Although the service personnel records obtained did 
not document combat service and concomitant exposure to 
claimed acoustic trauma, the requested examination cannot be 
omitted.

Accordingly, the case must be again REMANDED to the RO for 
the following action:

1.  The veteran must be referred for an 
audiometric examination.  The claims 
folder must be made available to the VA 
audiologist for review in conjunction 
with the examination.  The audiologist 
should perform and prepare a report of 
audiometric examination which includes 
findings for the pure tone decibel 
thresholds for speech at 500 through 
4,000 Hertz with speech discrimination 
testing for each ear.  Additionally, the 
audiometric examiner's attention is 
directed to the veteran's testimony 
regarding acoustic trauma exposure during 
service, to the Board's previous March 
2006 remand, and to the two remote 
audiometric examinations presently on 
file from enlistment in April 1969, and 
separation in January 1971.  The 
veteran's service personnel records do 
show that he was assigned to the Republic 
of Vietnam as a naval enlisted man to the 
Naval Support Facility/Activity in Da 
Nang for approximately one year, but 
these records do not provide objective 
documentation that the veteran served in 
combat with the enemy.  These records do 
show that the veteran participated in 
weapons training for a duration of some 
28 hours during several weeks' training 
at Camp Pendleton Marine Corps Base in 
early 1970.  While little information has 
been provided regarding his post-service 
exposure to acoustic trauma, it is 
documented in the claims folder that at 
least from 1990 until present, the 
veteran has worked as a diesel mechanic.  

The question presented in this appeal is 
whether it is more, less, or equally 
likely that any hearing loss shown at 
present is reasonably related to acoustic 
trauma to which the veteran was exposed 
during service.    The audiologist is 
requested to provide a statement of 
reasons and bases supporting any opinion 
provided.  In this regard, the Board 
requests the audiologist to indicate 
whether or not hearing loss disability of 
a sensorineural nature which is directly 
attributable to acoustic trauma generally 
has a rather immediate onset, or whether 
acoustic trauma may not reveal itself 
through audiometric examination for 
lengthy periods of time after the initial 
exposure.  

2.  After completion of the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to his and the representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand.  
They must be offered an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

